Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Matsumoto (US 6,625,845) does not include a cleaner comprising a frame (9) comprising a frame body movable between a first position (The upper position of 9) and a second position (The lower dotted line drawing of 9) (Fig. 26), an upper side of the body includes an upper flow path allowing air to flow therethrough (through the inside of the body) and along (beside) the body, and a lower side of the body includes a lower flow path allowing air to flow therethrough (through the inside of the body) and along (beside) an inner circumferential surface of a cyclone part (5).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039. The examiner can normally be reached Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/ANDREW A HORTON/Primary Examiner, Art Unit 3723